Citation Nr: 1014954	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-27 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hammer toes.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

In a September 2009 written statement, the Veteran requested 
a hearing before a Veterans Law Judge.  Specifically, he 
stated:  "I request to appear before the board to make my 
appeal."  However, it is unclear as to whether he would like 
a Travel Board hearing or a video conference hearing.  In 
light of the Veteran's request, however, the RO must schedule 
the Veteran for a Board hearing.  38 C.F.R. 
§§ 20.700, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he clarify the type of 
hearing he requested in his September 
2009 written statement.  

2.  Thereafter, the RO should take 
appropriate action to afford the Veteran 
the hearing requested, before a Veterans 
Law Judge, before this case is returned 
to the Board.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


